            Case 2:20-cv-01871-AC Document 5 Filed 10/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   MERCEDEZ D. MCDANIELS,                                No. 2:20-cv-1871 AC P
12                       Plaintiff,
13            v.                                           ORDER
14   SOLANO COUNTY SHERIFF
     DEPARTMENT, et al.,
15
                         Defendants.
16

17

18            Plaintiff, a jail inmate proceeding pro se, has filed a civil rights action pursuant to 42

19   U.S.C. § 1983 together with a request for leave to proceed in forma pauperis pursuant to 28

20   U.S.C. § 1915. However, the request for leave to proceed in forma pauperis is not on the form

21   used in this District and does not provide the required information, including completion of the

22   certificate portion of the form that must be completed by plaintiff’s institution of incarceration.

23   Also, plaintiff has not filed a certified copy of his jail trust account statement for the six-month

24   period immediately preceding the filing of the complaint. See 28 U.S.C. § 1915(a)(2). Plaintiff

25   will be provided the opportunity to submit a completed in forma pauperis application and a

26   certified copy of his jail trust account statement.

27   ////

28   ////
                                                           1
         Case 2:20-cv-01871-AC Document 5 Filed 10/06/20 Page 2 of 2

 1          In accordance with the above, IT IS HEREBY ORDERED that:
 2          1. Plaintiff shall, within thirty (30) days from the date of this order, submit: (a) a
 3   completed affidavit in support of his request to proceed in forma pauperis on the form provided
 4   by the Clerk of Court; and (b) a certified copy of his jail trust account statement for the six-month
 5   period immediately preceding the filing of the complaint.
 6          2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In
 7   Forma Pauperis By a Prisoner; and
 8          3. Plaintiff’s failure to timely comply with this order will result in a recommendation that
 9   this action be dismissed without prejudice.
10   DATED: October 5, 2020
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
